DETAILED ACTION
This office action is in response to claims filed on 07/16/2021 and interview on 11/01/2021.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kenneth Ottesen on 11/01/2021.
The application has been amended as follows: Only claims 34 and 44 are being amended by this examiner’s amendment. Claims 35, 37, 40-43, 47, 49-52 and 54-55 remains as they have been presented in the claims filed on 07/16/2021.

34. (Currently Amended) A method comprising:
generating a parametric representation of a curved surface of a computer model of a three-dimensional (3D) object comprising the curved surface, wherein the parametric representation comprises a first edge of a first tool path and a second edge opposite of the first edge of the first tool path, wherein the first edge is oriented along a direction of fiber in a fiber-reinforced material, the direction of the fiber being determined based on measurements of stiffness of the computer model, and wherein the second edge is parallel to at least a portion of the first edge;
generating [[a]] the first tool path for a first layer of the fiber-reinforced material, wherein the first tool path is defined by the first edge and the second edge in the parametric representation;
generating printing instructions based on the first tool path; and


44. (Currently Amended) A system comprising:
a computing device configured to:
(a) generate a parametric representation of a curved surface of a computer model of a three-dimensional (3D) object comprising the curved surface, wherein the parametric representation comprises a first edge of a first tool path and a second edge opposite of the first edge of the first tool path, wherein the first edge is oriented along a direction of fiber in a fiber-reinforced material, the direction of the fiber being determined based on measurements of stiffness of the computer model, and wherein the second edge is parallel to at least a portion of the first edge,
(b) generate [[a]] the first tool path for a first layer of the fiber-reinforced material, wherein the first tool path is defined by the first edge and the second edge in the parametric representation, and
(c) generate printing instructions based on the first tool path; and a 3D printer comprising a print head and configured to fabricate the 3D object by using the printing instructions to move the print head according to the first tool path.

The following is an examiner’s statement of reasons for allowance:
Prior art in prosecution history fails to teach amended claim 34 limitation, “wherein the parametric representation comprises a first edge of a first tool path and a second edge opposite of the first edge of the first tool path, wherein the first edge is oriented along a direction of fiber in a 
A thorough search has been conducted for the subject matter with the most relevant prior art found to be discussed.
Dasappa (US20180319085A1) in ¶0046 and ¶0053 teaches determining printing direction in three dimensional (3D) printing based on a measurement of stiffness. ¶0029 teaches performing FEA on a model to determine whether a component will break, wear out, or perform in the manner in which it was designed. However it doesn’t explicitly teach a first edge that is oriented along a direction of fiber in a fiber-reinforced material, the direction of the fiber being determined based on measurements of stiffness of the computer model.
No other art could be found which alone or in combination teaches the above limitation in view of the rest of the limitations of claim 34. Claim 34 is therefore allowed. 
Independent claim 44 recites similar limitation as claim 34 and is therefore for the same reason as above. 
Dependent claims 35, 37, 40-43, 47, 49-52 and 54-55 directly or indirectly depend on claims 34 or 44 and are therefore are also allowed due to their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087. The examiner can normally be reached Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISTIAQUE AHMED/Examiner, Art Unit 2116